Citation Nr: 0620305	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  06-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for fibrous 
histiocytoma.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1972 to 
October 1976.  He did not serve in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Historically, service connection for fibrous histiocytoma 
was denied by an August 14, 2003, rating decision.  The 
veteran was notified of that rating decision by letter of 
August 15, 2003.  He did not file a timely Notice of 
Disagreement (NOD) which would have initiated an appeal.  
Rather, after the appeal period of one year, subsequent 
correspondence from and testimony of the veteran indicates 
that he submitted a letter to his then representative 
which, it is inferred, he intended to be an NOD.  However, 
it is not contended or alleged that the correspondence to 
the service representative was filed with VA or otherwise 
constituted an effective NOD for the purpose of initiating 
an appeal.  See page 30 of the transcript of the June 2005 
RO hearing.  

The application to reopen that claim was received in 
September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 3, 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which determined that new and material evidence had 
been submitted to reopen the claim for service connection 
for fibrous histiocytoma but denied the claim on a de novo 
basis.  The Board notes that a subsequent rating decision 
of January 18, 2005, held that new and material evidence 
had not been submitted to reopen that claim.  However, the 
latter decision did not hold that there was clear and 
unmistakable error (CUE) in its earlier decision that 
reopened the veteran's claim.  Absent CUE in the January 
3, 2005 RO decision, the determination that new and 
material evidence was submitted is binding on the RO.

Although the RO reopened the claim for service connection 
for fibrous histiocytoma and denied entitlement on the 
merits, the Board must make its own determination as to 
whether new and material evidence has been received to 
reopen the claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it was proper for a 
claim to be reopened, regardless of the finding of the RO.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Therefore, the issue has been characterized as noted on 
the title page.  

The issue of de novo consideration of entitlement to 
service connection for fibrous histiocytoma is addressed 
in the REMAND appended to the decision below; the matter 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not perfect a timely appeal from an 
August 2003 rating decision which denied service 
connection for fibrous histiocytoma.  

2.  The evidence received since August 2003 that was not 
previously on file, by itself or when considered with the 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim; it is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial and it raises a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The August 2003 RO decision denying service connection 
for fibrous histiocytoma is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).  

2.  Evidence received since the August 2003 RO decision is 
new and material and the veteran's claim of entitlement to 
service connection for fibrous histiocytoma is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2005).  Information means non-
evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to 
the claim.  38 C.F.R. § 3.159(a)(5) (2004).  Second, VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

As below, sufficient evidence is of record to grant the 
veteran's application to reopen his claim for service 
connection for fibrous histiocytoma.  Therefore, no 
further development with regard to this aspect of the 
veteran's claim is needed.  Consideration of that claim on 
a de novo basis is addressed in the remand below.  

Law and Regulations

Generally, for service connection to be granted for any 
disability, it is required that the facts, as shown by the 
evidence, establish that a particular injury or disease 
resulting in chronic disability was incurred in service, 
or, if pre- existing service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Furthermore, 
with chronic disease shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted 
during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.; 
see also Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease 
initially diagnosed after discharge from service when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Certain conditions, such as cancer, will be presumed to 
have been incurred in service if manifested to a 
compensable degree within 1 year after service. This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Herbicides

38 C.F.R. § 3.307(a)(6)(i) provides that as to diseases 
associated with exposure to certain herbicide agents, for 
the purposes of this section, the term ``herbicide agent'' 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975, specifically:  2,4-D; 
2,4,5-T and its contaminant TCDD; cacodylic acid; and 
picloram.  

38 C.F.R. § 3.307(a)(6)(ii) provides that the diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  

38 C.F.R. § 3.307(a)(6)(iii) provides that a veteran who, 
during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such 
agent during that service.  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

38 C.F.R. § 3.309(e) provides as to diseases associated 
with exposure to certain herbicide agents that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the certain listed 
diseases shall be service-connected if the requirements of 
Sec. 3.307(a)(6) are met even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of Sec. 3.307(d) are 
also satisfied.  One of the listed diseases is a soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma) and Note 1 provides 
that the term ``soft-tissue sarcoma'' includes malignant 
fibrous histiocytoma.  

Reopening

In August 2003 the RO denied service connection for 
fibrous histiocytoma.  The veteran was notified later that 
month but did not file a timely NOD.  He testified at the 
June 2005 RO hearing that he had sent the NOD to a 
representative and that more than a year later he 
retrieved it from the representative.  So, it was never 
filed with the RO within one year of notification of the 
August 2003 decision.  Decisions of the RO, which are not 
time appealed, are final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2005).  

However, if new and material evidence is presented or 
secured with respect to a claim, which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

As noted above, regardless of how the RO ruled on the 
question of reopening, the Board must determine whether 
new and material evidence has been submitted since the 
RO's August 2003 decision, before proceeding further, 
because this preliminary determination affects the Board's 
legal jurisdiction to reach the underlying claim to 
adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  

The provisions of 38 C.F.R. § 3.156 were changed for 
claims filed on or after August 29, 2001.  66 Fed. Reg. 
45620 (Aug. 29, 2001), codified at 38 C.F.R. § 3.156.  As 
the veteran's application to reopen his claim was received 
by the RO in September 2004, the current version of 
38 C.F.R. § 3.156 in effect applies. 

According to the revised version of 38 C.F.R. § 3.156(a):

New evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R. § 3.156(a) (2005).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Indeed, for the 
limited purpose of determining whether the claim should be 
reopened, weighing the probative value of the evidence in 
question is not permitted.  See Wilkinson v. Brown, 8 Vet. 
App. 263, 270-71 (1995) (citing Justus v. Principi, 3 Vet. 
App. 510 (1992); Cox v. Brown, 5 Vet. App. 95, 98 (1993); 
and Reonal v. Brown, 5 Vet. App. 458, 461 (1993)).  The 
question of the probative value of this evidence does not 
arise until the claim is reopened and addressed on the 
full merits.  

In the reopening context, the doctrine of the favorable 
resolution of doubt is not applicable unless the threshold 
burden of submitting new and material evidence to reopen 
has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

Analysis

At the time of the August 2003 RO decision the veteran's 
exposure to herbicides during service was not conceded 
because he had not served in the Republic of Vietnam and 
his statement that he had handled body bags that were 
being returned from Vietnam did not warrant a presumption 
of exposure to herbicides used in Vietnam.  

Since then, the June 2005 RO testimony of the veteran and 
his wife, together with the submission of voluminous 
medical information obtained from the Internet, are 
sufficient to raise the possibility that he may have been 
exposed to herbicides in his service outside of the 
Republic of Vietnam.  In particular, he focuses his 
possible exposure to his service at the Chanute and 
McGuire Air Force Bases.  

Accordingly, the Board must conclude that VA has received 
evidence that was not previously submitted to agency 
decision makers that relates to an unestablished fact, 
i.e., the veteran's exposure to herbicides, necessary to 
substantiate the claim and raises a possibility of 
substantiating the claim.  

This meets the definition of new and material evidence, at 
38 C.F.R. § 3.156, and requires that the claim be 
reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for fibrous histiocytoma; the 
appeal is granted to this extent only.  


REMAND

In Charles v. Principi, 16 Vet. App. 370 (2002) it was 
held that under 38 U.S.C.A. § 5103A (West 2002) VA's duty 
to assist a claimant includes, inter alia, "providing a 
medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim."  38 U.S.C. § 5103A(d) (2002).  The 
law requires a medical examination when there is evidence 
of record satisfying two of the requirements of the 
statute, i.e., competent evidence of a current disability 
and evidence indicating an association between the 
appellant's disability and his active service.  See 38 
U.S.C.A. 38 U.S.C.A. § 5103A(d)(2)(A), (B)).  

While the veteran, as a layman, is not competent to 
provide an opinion regarding the diagnosis or etiology of 
a medical condition (see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992)), the law provides that where lay 
evidence indicates that the disability may be associated 
with service, a medical opinion should be obtained. 38 
U.S.C.A. § 5103A(d)(2)(B); 38 C.F.R. § 3.159(a)(2) (2005).  
The Board finds that the record does not contain 
sufficient medical evidence to make a decision on the 
claim, so the provisions of Section 5103A(d)(2)(C) are met 
and further development as to his possible exposure as 
well as an examination and medical opinion are required on 
this issue.  

The RO should also ensure that all relevant VA and private 
treatment records have been obtained from the veteran's 
treating physicians.  38 C.F.R. § 3.159(c)(1)(2) (2005).

Accordingly, the case is REMANDED for the following 
action:

1.  The RO should ensure that a copy of the 
veteran's service personnel records are 
forwarded to him for his review, as he 
requested at the June 2005 RO hearing.  See 
page 21 of the transcript of that hearing.  

2.  The RO should ensure that all relevant VA 
and private treatment records have been 
obtained from the veteran's treating 
physicians, to include Dr. Fain (whom the 
veteran testified was his treating physician) 
and Dr. Anderson (whom the veteran testified 
has provided advice and guidance in treatment 
of the veteran).  

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all received 
with the file.  If any request for private 
treatment records is unsuccessful, notify the 
veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159 
(2005).   

*This should include, but is not limited to, 
requesting that the veteran submit copies of 
all records in his possession that he has not 
previously submitted.  

3.  The RO should provide a copy of the 
transcript of the veteran's June 2005 RO 
hearing in which he sets forth his alleged in-
service exposure to herbicides and other 
toxins and a copy of the veteran's service 
personnel records to the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for 
Research of Unit Records or USASCRUR) to 
verify, if possible, the veteran's alleged 
exposure.  

4.  The veteran should then be afforded an 
appropriate VA examination.  The claims folder 
should be made available to the examiner prior 
to the examination.  Following a review of the 
relevant evidence in the claims file, 
obtaining the medical history, and any tests 
that are deemed necessary, the examiner is 
asked to opine whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran's fibrous 
histiocytoma is linked to herbicides, 
pesticides or any other toxins that he may 
have been exposed to during service, to 
include jet fuel.  

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is medically sound to find in favor of 
causation as to find against causation.  More 
likely and as likely support the contended 
causal relationship; less likely weighs 
against the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
clinician is unable to answer the question 
presented without resort to speculation, he or 
she should so indicate. 

5.  Thereafter, the RO should readjudicate the 
claim in light of the evidence added to the 
record since the last Supplemental Statement 
of the Case (SSOC).  If the benefit sought 
remains denied, the appellant and his 
representative should be provided a SSOC.  An 
appropriate period of time should be allowed 
for response.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the 
claims as a result of this action.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
R. F. WILLAIMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


